Supplemental Opinion on Re-hearing.
Per Curiam.
Counsel for appellee contends that the opinion heretofore filed in- this case (65 N. W. Rep. 814) gives no force and effect to the presumptions as to the negligence of the defendant which the statute, upon the proof of certain facts, raises in favor of the plaintiff. Code, section 1289. The holding, in effect, was that the statutory presumptions referred to had been fully overcome by other evidence in the case, which is fully set forth in the opinion. While the provisions of the statute were not discussed in the opinion, a careful reading of it, in the light of the evidence set forth therein, makes it clear that the holding is in no way in conflict with Manwell v. Railway Co., 80 Iowa, 666 (45 N. W. Rep. 568), or other cases. The petition for a re-hearing is overruled, and the judgment below ÍS REVERSED.